DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 08/21/2022 is acknowledged.  The traversal is on the ground(s) that “the three groups are not distinct inventions, since the claims of Group II are device claims and are based on the device claims of Group I and comprise their features and the claims of Group III are method claims in which the claimed device of Group I is used.”  This is not found persuasive because the basis for restriction is a lack of unity among the inventions as indicated in the restriction requirement. In accordance with PCT rules 13.1 and 13.2, the inventions listed lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention (See MPEP § 1850).  Furthermore, the assigning of each of the distinct and independent inventions into separate groups is merely one indication of the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The invention groups in this application are drawn to different statutory classes of invention.  The search and examination of each of the inventions would require a prior art search in additional art classifications in determining patentability.  Clearly, since each of the inventions comprise different features (e.g., additional distinct apparatus structure and claim scope issues, and including method steps), different prior art searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one rotor drive for rotating the at least one rotor (3) about a respective rotor axis (300) to create a centrifugal force (F)” (claim 1), “wherein the centrifugal processing unit (1) comprises two or more rotors (3) and wherein each rotor comprises either only pivot accommodations (31) or only fix accommodations (32)” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because differences between reference numerals 31 and 32 are indistinguishable in Figs. 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “221” in ¶ 0053.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 & 4 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  The claimed “[...] for receiving the sample processing cartridge”, “[...] to allow a free pivoting motion of the received sample processing cartridge”, “an angular rotation of the sample processing cartridge” are unclear because the sample processing cartridge is not a positive element of the claims.  For the purpose of this Office action, above limitations will be treated as intended use limitations.
Claims 1 & 2 are vague and unclear reciting “at least one rotor (3) for receiving the sample processing cartridge (2), at least one rotor drive for rotating the at least one rotor (3) about a respective rotor axis (300) to create a centrifugal force (F)” (claim 1) and “wherein the centrifugal processing unit (1) comprises two or more rotors (3) and wherein each rotor comprises either only pivot accommodations (31) or only fix accommodations (32)” (claim 2) because it would appear the claimed at least one rotor for receiving the sample processing cartridge is different than the two or more rotors and wherein each rotor comprises either pivot accommodations (31) or only fix accommodations (32), see specification at ¶ 0053 & Fig. 1 for example.  Is the applicant trying to claim the centrifugal processing unit comprises two or more rotor arms, and wherein each rotor arm comprises either only pivot accommodations or only fix accommodations?
Claim 4 is unclear reciting “wherein the angular rotation is a rotation about an angle greater 0 to 180 degrees, particularly 90 degrees or 180 degrees” because it is unclear if the angle is greater than 0 but less than 180 degrees, or greater than 180 degrees, particularly greater than 90 or greater than 180 degrees, or particularly greater than 90 degrees but less than 180 degrees, or greater than 0 but less than 90 degrees.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the angular rotation is a rotation about an angle greater 0 to 180 degrees, particularly 90 degrees or 180 degrees.  However, claim 1 requires each pivot axis being orthogonal to the rotor axis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Vivek et al. (US 2013/0199298).
Regarding claim 1, Vivek et al. teach:
1. A centrifugal processing unit (e.g., system 600) for directing the movement of substances within a sample processing cartridge (e.g., sample chamber array 608), the centrifugal processing unit (600) comprising: 
at least one rotor (e.g., rotary and lift assembly 604) for receiving the sample processing cartridge (see Fig. 6A for example), 
at least one rotor drive (e.g., stepper motor ¶ 0026) for rotating the at least one rotor (604) about a respective rotor axis (e.g., central centrifuge-assembly axis ¶ 0026) to create a centrifugal force (¶ 0029+), 
a control (e.g., motion controller 812, control computer or microcontroller 818 ¶ 0041) for accelerating and decelerating the at least one rotor (see ¶ 0032, 0043 & Fig. 9 for example), 
characterized in that the centrifugal processing unit further comprising at least one pivot accommodation (e.g., pivot or hinge ¶ 0037; see also pivots 208 ¶ 0027) and at least one fix accommodation (see i.e., frame of the sample rack 606 in Fig. 6A; see also frame of sample chambers 206 in Fig. 2B for example) for receiving the sample processing cartridge that are arranged on the at least one rotor (see Figs. 2A, 2B & 6A for example), wherein each pivot accommodation being capable of allowing a free pivoting motion of the received sample processing cartridge about a respective pivot axis (see ¶ 0029 & i.e., axis of the pivot 208 in Fig. 2B), wherein each pivot axis being orthogonal to the rotor axis (see ¶ 0032, 0048 & Figs. 2A, 2B for example).
With regard to limitations in claims 1-6 (e.g., “for receiving the sample processing cartridge”, “for accelerating and decelerating the at least one rotor”, “…to allow a free pivoting motion of the received sample processing cartridge (2) about a respective pivot axis (310), wherein each pivot axis (310) being orthogonal to the rotor axis (300) and to the respective force vector of the centrifugal force (F)”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 2-6, Vivek et al. teach:
2. The centrifugal processing unit according to claim 1, wherein the centrifugal processing unit comprises two or more rotors (see i.e., two rotor arms of the horizontal centrifuge assembly 602 connecting two sample racks 606 in Fig. 6A; see also Figs. 2A, 2B for example) and wherein each rotor comprises either only pivot accommodations or only fix accommodations (see different configurations of Figs. 2B & 6A for example).
3. The centrifugal processing unit according to claim 1, wherein each accommodation being capable of receiving the sample processing cartridge in a first orientation (see Fig. 2A for example) and for receiving the sample processing cartridge in a second orientation (see Fig. 2B for example), wherein the second orientation corresponds to an angular rotation of the sample processing cartridge about a central axis parallel to the rotor axis (see ¶ 0048 & Fig. 2B for example).
4. The centrifugal processing unit according to claim 3, wherein the angular rotation is a rotation about an angle greater 0 to 180 degrees, particularly 90 degrees or 180 degrees (see Fig. 2B for example).
5. The centrifugal processing unit according to claim 1, wherein the at least one accommodation comprises a frame for receiving the sample processing cartridge (see Fig. 6A for example).
6. The centrifugal processing unit according to claim 1, wherein the at least one pivot accommodation comprises an abutment, which prevents the sample processing cartridge from pivoting over a predefined angle (it would appear the hinge, pivot and/or base of the sample rack would prevent from pivoting over a predefined angle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4141489) in view of Vivek et al. (US 2013/0199298).
Regarding claim 1, Wright teaches:
1. A centrifugal processing unit for directing the movement of substances within a sample processing cartridge (e.g., test tube racks 38), the centrifugal processing unit comprising: 
at least one rotor (i.e., pair of rotor arms 16) for receiving the sample processing cartridge (38), 
at least one rotor drive (e.g., rotational shaft 22) for rotating the at least one rotor (12) about a respective rotor axis (i.e., axis of 22) to create a centrifugal force (C1/L66-C2/L4+), 
characterized in that the centrifugal processing unit further comprising at least one pivot accommodation (e.g., limit peg 54) and at least one fix accommodation (e.g., stop arms 48, 70) for receiving the sample processing cartridge (38) that are arranged on the at least one rotor (see Figs. 1 & 7 for example), wherein each pivot accommodation (30) capable of allowing a free pivoting motion of the received sample processing cartridge (C2/L43-58, C3/L53-59+) about a respective pivot axis (i.e., axis of pivot pins 26), wherein each pivot axis being orthogonal to the rotor axis (see Figs. 3-8 for example).
However, Wright does not explicitly teach a control for accelerating and decelerating the at least one rotor.
See Vivek et al. above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wright with a control (e.g., motion controller 812, control computer or microcontroller 818 ¶ 0041) for accelerating and decelerating the at least one rotor (see ¶ 0032, 0043 & Fig. 9 for example), as taught by Vivek et al. so that the rotation rate of the centrifuge could be controlled (Vivek et al. ¶ 0032, 0043). 

With regard to limitations in claims 1-6 (e.g., “for receiving the sample processing cartridge”, “for accelerating and decelerating the at least one rotor”, “…to allow a free pivoting motion of the received sample processing cartridge (2) about a respective pivot axis (310), wherein each pivot axis (310) being orthogonal to the rotor axis (300) and to the respective force vector of the centrifugal force (F)”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 2-6, modified Wright teaches:
2. The centrifugal processing unit according to claim 1, wherein the centrifugal processing unit comprises two or more rotors (see i.e., two pairs of rotor arms 16 connected to carriers 12 in Fig. 1) and wherein each rotor comprises either only pivot accommodations or only fix accommodations (see for example Fig. 5 teaching only stop arms 70).
3. The centrifugal processing unit according to claim 1, wherein each accommodation being capable of receiving the sample processing cartridge in a first orientation (see Fig. 5 for example) and for receiving the sample processing cartridge in a second orientation (see Fig. 6 for example), wherein the second orientation corresponds to an angular rotation of the sample processing cartridge about a central axis parallel to the rotor axis (see Fig. 6 for example).
4. The centrifugal processing unit according to claim 3, wherein the angular rotation is a rotation about an angle greater 0 to 180 degrees, particularly 90 degrees or 180 degrees (see Fig. 6 for example).
5. The centrifugal processing unit according to claim 1, wherein the at least one accommodation comprises a frame (e.g., side portions 30 and support base 18 of the carriers 12) for receiving the sample processing cartridge (see Figs. 4 & 7 for example).
6. The centrifugal processing unit according to claim 1, wherein the at least one pivot accommodation comprises an abutment (e.g., stop arms 48, 70), which prevents the sample processing cartridge from pivoting over a predefined angle (C4/L18-23).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivek et al. (US 2013/0199298) in view of Wright (US 4141489).
Regarding claim 6, Vivek et al. do not explicitly teach: 6. The centrifugal processing unit according to claim 1, wherein the at least one pivot accommodation comprises an abutment, which prevents the sample processing cartridge from pivoting over a predefined angle.
See Wright above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Vivek et al. with an abutment (e.g., stop arms 48, 70), which prevents the sample processing cartridge from pivoting over a predefined angle (C4/L18-23).  This would be beneficial as “the engagement of the contact surfaces 50 of the stop arms 48 against the top surface 52 of the rotor arm 16 prevents any overswing of the carrier 12 and maintains the proper parallel orientation between the support base 18 and the spin axis 22.” (Wright C4/L18-23).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798